Name: Commission Regulation (EEC) No 3774/90 of 19 December 1990 amending Regulation (EEC) No 2761/90 on stocks of agricultural products held in the territory of the former German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 90 No L 364/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3774/90 of 19 December 1990 amending Regulation (EEC) No 2761/90 on stocks of agricultural products held in the territory of the former German Democratic Republic sitional period ; whereas, in order to ensure that the stock ­ taking and establishment of an inventory mentioned in Regulation (EEC) No 2761 /90 and the checks provided for in that Regulation are carried out after 31 December 1990 , the date on which application of Regulation (EEC) No 2761 /90 ends should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community ('), and in particular Articles 6 and 7 thereof, Whereas Commission Regulation (EEC) No 2761 /90 of 27 September 1990 on stocks of agricultural products held in the territory of the former German Democratic Republic (2) contains provisions on stocktaking and the establishment of an inventory for agricultural stocks ; Whereas, in accordance with Article 3 of Council Regula ­ tion (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consula ­ tion of the European Parliament (3), that Regulation expires on 31 December 1990 ; Whereas in Regulation (EEC) No 3577/90 the Council provides for the adoption of measures over a longer tran Article 1 The second paragraph of Article 8 of Regulation (EEC) No 2761 /90 is hereby replaced by the following : This Regulation shall apply from the date of German unification until 31 December 1991 '. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 267, 29. 9 . 1990, p. 1 . (3) OJ No L 263, 26. 9 . 1990, p. 1 .